      Case 19-29844           Doc 28      Filed 01/30/20 Entered 01/30/20 16:25:07                    Desc Main
                                            Document     Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re:                                                       )             Case No. 19-29844
Timothy E Logan                                              )             Chapter 13
Kimberly J Logan                                             )             Judge: LaShonda A. Hunt
                             Debtors                         )


                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Timothy E Logan                                               DAVID M SIEGEL
      Kimberly J Logan                                              790 CHADDICK DR
      704 Overlook Court                                            WHEELING, IL 60090
      Minooka, IL 60447

Please take notice that on February 14, 2020 at 10:45 am, a representative of this office shall appear before the
Honorable Judge Lashonda A. Hunt, at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432
and present the motion set forth below. Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on January 31, 2020.


                                                                   /s/ Gerald Mylander
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

                            MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1. The Debtors filed a petition under Chapter 13 on Monday, October 21, 2019.
  2. The Debtors have failed to:
         a. File an amended plan.
  3. As a result, the Debtors have failed to comply with the Bankruptcy Code and have caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                   Respectfully Submitted;

                                                                   /s/ Gerald Mylander
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                    FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
